HAZED; District Judlge.
No evidence was introduced by the importers before the Board of General Appraisers, and it appears that they abandoned their protest. They now claim that such abandonment was under the mistaken belief that the importations were covered by other protests filed by them. The decision of the collector was affirmed by the Board, and when it became final the importers requested permission to withdraw the abandonment on the ground that it was made owing to a misapprehension. The Board, however, declined to restore the case, and an appeál was then taken to this court,, and evidence adduced under rule 11, subject -to the objection of the-government.
I think this case is controlled by United States v. China & Japan Trading Co., 71 Fed. 864, 18 C. C. A. 335, and Plummer & Co. v. United States, 166 Fed. 730, 92 C. C. A. 420. These cases substantially hold that under the customs administrative act of June 10, 1890 (26 Stat. 131, c. 407 [U. S. Comp. St. 1901, p. 1886]), it is necessary for importers to give evidence before the Board, and, not having done so, their protest must be considered abandoned. It is in the sound' discretion of the Board to refuse to open a case, or to restore it for-hearing, and in this case there is nothing shown to indicate that such discretion was abused. The case of Cowl v. United States (C. C.) 124 Fed. 475, upon which the importers rely, is not in point; for there-the case was continued, and after some testimony had been taken was-held open for the importer to introduce additional testimony, and later the Board decided the case on the ground that the testimony offered was immaterial. In the present case no testimony whatever was taken, and! the case was closed by the Board.
The decision of the Board is approved.